HOARD vs. JOYCE, MISC 18-000276

































 
 EMILY HOARD and JOHN BARRETT, Plaintiffs, v. ERIN V. JOYCE, JAMES ENG, DARRYL MIKAMI, and JAMES N. DOWNEY, as the Town of Braintree Planning Board, CARLOS TERRON, and UNIVERSITY AVENUE NORWOOD LLC, Defendants
 MISC 18-000276 
 JANUARY 13, 2021
NORFOLK, ss.
FOSTER, J.
JUDGMENT





  	The Complaint was filed on May 31, 2018. The claims of plaintiffs Helen Fredholm and  Richard Fredholm were dismissed without prejudice at a hearing on March 14, 2019. Defendant  Carlos Terron's Motion for Summary Judgment (Defendant's Motion for Summary Judgment)  was filed on May 21, 2019. The Defendant's Motion for Summary Judgment came on to be  heard on June 7, 2019. Consideration of the motion was stayed, and, after further briefing, the  Defendant's Motion for Summary Judgment was taken under advisement on November 29,  2019. In a Memorandum and Order of even date, the court (Foster, J.) has allowed the  Defendant's Motion for Summary Judgment. 




	In accordance with the court's dismissals at the March 14, 2019 hearing and its  Memorandum and Order issued today, it is 




	ORDERED AND ADJUDGED that the Complaint is DISMISSED without prejudice.





Home/Search 
Land Cases by Docket Number
Land Cases by Date  
Land Cases by Name



Commonwealth of Massachusetts. Trial Court Law Libraries. Questions about legal information? Contact Reference Librarians.